Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Mckinney on 02/10/2021.

The application has been amended as follows: 
Claim 29 (currently amended) : An apparatus for tensioning a cable tape comprising: a housing; a driving member coupled to the housing; an actuator operably coupled to the housing and to the driving member to cause movement of the driving member; a driven member coupled to the driving member and translatable within the housing; a biasing element coupled to the driving member and the driven member to exert a biasing force between the driving member and the driven member to cause movement of the driving member to effect translation of the driven member; an inner capstan having an inner slit and coupled to the housing; and an outer capstan having an outer slit and rotatable relative to the inner capstan; wherein the cable tape is insertable into the inner and outer slits when aligned and wherein relative movement between the inner capstan and the outer capstan misaligns the inner and outer slits to grip the cable tape.

Claim 30 (cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 22, Neither Wolcott (US5163482A) nor Barlasov (US6047742A) disclose every single limitation as set forth, nor does the combination of Wolcott and Barlasov teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “the inner capstan and the outer capstan comprise a slit and the cable tape is insertable Into the slit and wherein relative movement between the inner capstan and the outer capstan misaligns the slit to grip the cable tape” in combination with the other limitations of the claim.

Claims 1-6 and 9 are allowed because they depend from claim 6.
Claims 23-28 are allowed because they depend from claim 22.

Regarding claim 29, Neither Wolcott (US5163482A) nor Barlasov (US6047742A) disclose every single limitation as set forth, nor does the combination of Wolcott and Barlasov teach single limitation of the claim. Specifically, the prior art, as 

Claims 31-34 are allowed because they depend from claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725